DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                         
Claim Interpretation
The phrase “tailored temperature profile” will be interpreted to be any temperature change of the metal article is provided by any structure in any way.
The phrase “facilitate” means an action or process easy or easier, therefore the function of a structure linked by the transition word “facilitate” will be interpreted to be the structure relates to the function.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform “auxiliary heating element positioned adjacent the metal article and between an edge of the metal article and a lateral centerline of the metal article to facilitate inducing the tailored temperature profile in the metal article” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 3,008,026) in view of Mauve (US 5,401,941) (newly cited).
Regarding claim 1, Kennedy teaches a heating system (see fig.1), comprising: 
a magnetic heating apparatus (upper assembly 11 and lower assembly 12) for heating a metal article (metal strip 13) moving in a downstream direction (direction 14), wherein the magnetic heating apparatus (upper assembly 11 and lower assembly 12) includes one or more heaters (upper assembly 11 and lower assembly 12) for inducing a tailored temperature profile [Examiner’s note: the tailored temperature profile is interpreted to be any temperature for the metal article. Upper assembly 11 and lower assembly 12 is configured for heating the metal strip 13, and therefore the heated temperatures is the tailored temperature profile.] in the metal article (metal strip 13) (See, col.2, lines 41-43, “The strip to be heated passes between the upper and lower assemblies 11 and 12 in the direction indicated by arrows 14.”), wherein the one or more heaters (upper assembly 11 and lower assembly 12) comprises a first magnetic rotor (cylindrical pole piece 16) and a second magnetic rotor (cylindrical pole piece 23), wherein each of the first magnet rotor (cylindrical pole piece 16) and the second magnetic rotor (cylindrical pole piece 23) contains at least one magnetic source (cylindrical pole pieces 16 and 23; see col.2, lines 54-55 and lines 67-68 “The cylindrical pole pieces 16 and 17 are fabricated from magnetic material” and cylindrical pieces 23 is made of magnetic material.) and is rotatable about an axis (axis defined by shafts 19 and 25) of rotation that is perpendicular to the downstream direction and parallel to a lateral width of the metal article (metal strip 13) (See fig.1, the rotation of axis of pole pieces 16 and 23 are perpendicular to direction14 and parallel to lateral width of metal strip 13) to generate changing magnetic fields through the metal article (see col.3, lines 47-59 “In accordance with well known induction heating theory the alternating magnetic field in the traveling strip 13 induces eddy currents which very quickly heats the same. The instantaneous direction of the current flowing in the series coils extending around the cylindrical pole pieces is such that the pole pieces 16 and 17 are magnetized in substantially diametrical directions and this same arrangement also applies to the lower cylindrical pole pieces 23 and 24. This produces a closed magnetic circuit through the yokes, cylindrical pole pieces, the various air gaps and the traveling metal strip.”).

    PNG
    media_image1.png
    414
    428
    media_image1.png
    Greyscale

Kennedy does not explicitly teach the first magnetic rotor is laterally positionable with respect to the second magnetic rotor to be laterally offset from a centerline of the metal article by an offset distance.
However, Mauve teaches a heating system comprising two induction loops (2 and 8) are laterally positionable with respect to each other to be laterally offset from a centerline (centerline; see the annotation of fig.1) of a flat material (1) by an offset distance (distance c).

    PNG
    media_image2.png
    236
    379
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify arrangement of the one or more heaters comprising magnetic rotors of Kennedy with the two heater laterally positionable with respect to each other to be laterally offset from a centerline of a flat material to be heated by an offset distance as taught by Mauve, in order to provide independent adjustment for the heater for optimization purposes, with the effect of fine adjustment, in order to obtain as uniform a temperature profile as possible over the width of the flat material (col.2, lines 50-56 of Mauve). 

Regarding claim 2, Kennedy teaches the tailored temperature profile is a laterally uniform temperature profile (See fig.1, upper assembly 11 and lower assembly 12 including pole pieces 15, 17, 23, 24 and coils 21 20 26 27 are uniformly positioned around metal strip 13, therefore the heating system is capable to generate uniform magnetic flux and heat the metal strip uniformly.) 

Regarding claim 3, Kennedy teaches at least one of the first magnetic rotor (cylindrical pole piece 16) or the second magnetic rotor (cylindrical pole piece 23) has a tailored magnetic flux profile to facilitate inducing the tailored temperature profile in the metal article [Examiner’s note: As shown the discussion of claim 1, the pole pieces 16 and 23 are made of magnetic material, therefore the pole pieces 16 and 23 have a predetermined magnetic flux profile. Since pole pieces 15 and 23 are made of magnetic material, pole pieces 15 and 23 facilitates the induction heating of metal strip.]

Regarding claim 4, Kennedy teaches the first magnetic rotor (cylindrical pole piece 16) is positionable with respect to the second magnetic rotor (cylindrical pole piece 23) to facilitate inducing the tailored temperature profile in the metal article [Examiner’s note: As shown the discussion of claim 1, the pole pieces 16 and 23 are made of magnetic material, therefore the pole pieces 16 and 23 have a predetermined magnetic flux profile. Since pole pieces 15 and 23 are made of magnetic material, pole pieces 15 and 23 facilitates the induction heating of metal strip.]                         

Regarding claim 5, Kennedy teaches an axis of rotation (axis defined by shaft 19) of the first magnetic rotor is parallel to an axis of rotation (axis defined by shaft 25) of the second magnetic rotor (see fig.1, the axis of shaft 19 is parallel to the axis of shaft 25).

Regarding claim 6, Kennedy does not explicitly teach a controller operably couple an actuator controlling the offset distance.
However, Mauve teaches a controller (position controller; see col.3, lines 15-20) operably couple to an actuator (drive device; see col.3, lines 15-20) controlling the offset distance (See col.3, lines 15-20 “a position controller receiving the temperature profile from the measuring device, receiving a predetermined desired profile and controlling the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating device of 

Regarding claim 7, Kennedy teaches the second magnetic rotor (cylindrical pole piece 23) is positioned downstream of the first magnetic rotor (cylindrical pole piece 16) (See fig.1).

Regarding claim 8, Kennedy teaches an auxiliary heating element (coils 20, 21, 26, 27) positioned adjacent the metal article (metal strip 13) and between an edge of the metal article and a lateral centerline of the metal article (see figs.1 and 2) to facilitate inducing the tailored temperature profile in the metal article (see col.3, lines 22-27 “To induce an alternating magnetic field in the cylindrical pole pieces and the yokes the series of coils 20, 21 and 26, 27 are connected in series electrical relation between the two terminals of a single phase alternating current source 29 in the manner shown in FIGURE 2 of the drawing.”) 

Regarding claim 9, Kennedy does not explicitly teach a deflector positionable to adjust a distance between at least a portion of the metal article and the one or more heaters to facilitate inducing the tailored temperature profile.
However, Mauve teaches a deflector (drive device; see col.3, lines 15-20) positionable to adjust a distance between at least a portion of the flat material and the (See col.3, lines 15-20 “the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance” Hence, the distance between a horizontal end of one of the heaters and a dotizontal end of the flat material is adjustable by the drive device. )
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating device of Kennedy with a controller operably couple to an actuator controlling the position of heaters as taught by Mauve, in order to provide independent adjustment for the heater for optimization purposes, with the effect of fine adjustment, in order to obtain as uniform a temperature profile as possible over the width of the flat material (col.2, lines 50-56 of Mauve). 

Regarding claim 12, Kennedy teaches at least one flux guide (yoke 15, 22) positioned adjacent to at least one of the first magnetic rotor (cylindrical pole piece 16) or the second magnetic rotor (cylindrical pole piece 23) to redirect at least some of magnetic flux from at least one of the first magnetic rotor (cylindrical pole piece 16) or the second magnetic rotor (cylindrical pole piece 23) to facilitate inducing the tailored temperature profile (See fig.1, yoke 14 and  22 are magnetic material, and cover the pole pieces 16 and 23. Therefore magnetic yoke 14 and 22 are capable to redirect at least some of magnetic flux from at least one of the first magnetic rotor, which affects the temperature profile.)

Regarding claim 27, Kennedy teaches a metal processing system (see fig.1) comprising: 
a piece of metal processing equipment (induction heating apparatus; see col.1, lines 47-48) for processing a moving metal strip (metal strip 13); and 
a magnetic heating apparatus (upper assembly 11 and lower assembly 12) for heating the moving metal strip (metal strip 13) moving in a downstream direction (direction 14), wherein the magnetic heating apparatus (upper assembly 11 and lower assembly 12) includes one or more heaters (upper assembly 11 and lower assembly 12) for inducing a tailored temperature profile [Examiner’s note: the tailored temperature profile is interpreted to be any temperature for the metal article. Upper assembly 11 and lower assembly 12 is configured for heating the metal strip 13, and therefore the heated temperatures is the tailored temperature profile.] in the metal strip (metal strip 13) (See, col.2, lines 41-43, “The strip to be heated passes between the upper and lower assemblies 11 and 12 in the direction indicated by arrows 14.”), wherein the one or more heaters (upper assembly 11 and lower assembly 12) comprises a first magnetic rotor (cylindrical pole piece 16) and a second magnetic rotor (cylindrical pole piece 23), wherein each first magnet rotor (cylindrical pole piece 16) and a second magnetic rotor (cylindrical pole piece 23) contains at least one magnetic source (cylindrical pole pieces 16 and 23; see col.2, lines 54-55 and lines 67-68 “The cylindrical pole pieces 16 and 17 are fabricated from magnetic material” and cylindrical pieces 23 is made of magnetic material.) and is rotatable about an axis of rotation (axis defined by shafts 19 and 25) that is perpendicular to the downstream direction and parallel to a lateral width of the metal strip (metal strip 13) (See fig.1, the rotation of axis of pole pieces 16 and 23 are perpendicular to direction14 and parallel to lateral width of metal strip 13) (see col.3, lines 47-59 “In accordance with well known induction heating theory the alternating magnetic field in the traveling strip 13 induces eddy currents which very quickly heats the same. The instantaneous direction of the current flowing in the series coils extending around the cylindrical pole pieces is such that the pole pieces 16 and 17 are magnetized in substantially diametrical directions and this same arrangement also applies to the lower cylindrical pole pieces 23 and 24. This produces a closed magnetic circuit through the yokes, cylindrical pole pieces, the various air gaps and the traveling metal strip.”), and wherein the magnetic heating apparatus (upper assembly 11 and lower assembly 12) is positioned within the piece of metal processing equipment.  
Kennedy does not explicitly teach the first magnetic rotor is laterally positionable with respect to the second magnetic rotor to be laterally offset from a centerline of the metal article by an offset distance.
However, Mauve teaches a heating system comprising two induction loops (2 and 8) are laterally positionable with respect to each other to be laterally offset from a centerline (centerline; see the annotation of fig.1) of a flat material (1) by an offset distance (distance c).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify arrangement of the one or more heaters comprising magnetic rotors of Kennedy with the two heater laterally positionable with respect to each other to be laterally offset from a centerline of a flat material to be heated by an offset distance as taught by Mauve, in order to provide independent adjustment for the heater for optimization purposes, with the effect of fine 

Regarding claim 28, Kennedy teaches the piece of metal processing equipment (induction heating apparatus; see col.1, lines 47-48) is a continuous casting machine for casting the moving metal strip (metal strip 13) (see col.1, lines 47-48 “induction heating apparatus for traveling metal strip”)

Regarding claim 29, the modification of Kennedy and Mauve teaches the magnetic heating apparatus is positioned upstream of the piece of metal processing equipment for increasing a temperature of the moving metal strip [Examiner’s note, since in claim 27, patentable weight is given to “the magnetic heating apparatus is positioned within the piece of metal processing equipment”. Therefore, no patentable weight is given to the limitation “the magnetic heating apparatus is positioned upstream of the piece of metal processing equipment.”]

Regarding claim 30, Kennedy teaches the tailored temperature profile is a laterally uniform temperature profile (See fig.1, upper assembly 11 and lower assembly 12 including pole pieces 15, 17, 23, 24 and coils 21 20 26 27 are uniformly positioned around metal strip 13, therefore the heating system is capable to generate uniform magnetic flux and heat the metal strip uniformly.) 

Regarding claim 31, Kennedy teaches the magnetic heating apparatus includes, to facilitate inducing the tailored temperature profile in the metal strip [Examiner’s note: the tailored temperature profile is interpreted to be any temperature for the metal article. Upper assembly 11 and lower assembly 12 is configured for heating the metal strip 13, and therefore the heated temperatures is the tailored temperature profile.], at least one from the group consisting of: a magnetic rotor (cylindrical pole pieces 16 and 23) having a tailored magnetic flux profile [Examiner’s note: As shown the discussion of claim 1, the pole pieces 16 and 23 are made of magnetic material, therefore the pole pieces 16 and 23 have a predetermined magnetic flux profile. Since pole pieces 15 and 23 are made of magnetic material, pole pieces 15 and 23 facilitates the induction heating of metal strip.]; the second magnetic rotor (cylindrical pole piece 23) is positioned downstream of the first magnetic rotor (cylindrical pole piece 16) (See fig.1); an auxiliary heating element (coils 20, 21, 26, 27) positioned adjacent the metal strip (metal strip 13) and between an edge of the metal strip and a lateral centerline of the metal strip (see figs.1 and 2).
Kennedy does not explicitly teach a deflector positionable to adjust a distance between at least a portion of the metal strip and the one or more heaters.
However, Mauve teaches a deflector (drive device; see col.3, lines 15-20) positionable to adjust a distance between at least a portion of the flat material and the one or more heaters to facilitate inducing the tailored temperature profile (See col.3, lines 15-20 “the drive devices for adjusting the position of the induction loops independently of deviations between the recorded temperature profile and the predetermined desired profile.” Wherein the position of induction loops determine the offset distance” Hence, the distance between a horizontal end of one of the heaters and a dotizontal end of the flat material is adjustable by the drive device. )
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the heating device of Kennedy with a controller operably couple to an actuator controlling the position of heaters as taught by Mauve, in order to provide independent adjustment for the heater for optimization purposes, with the effect of fine adjustment, in order to obtain as uniform a temperature profile as possible over the width of the flat material (col.2, lines 50-56 of Mauve). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kennedy and Mauve in view of Suzuki (JPH04112485A).
Regarding claim 11, Kennedy teaches the magnetic source (cylindrical pole piece 16 or 23) for at least one of the first magnetic rotor or the second magnetic rotor rotatable about the axis of rotation (axis defined by shaft 19 or 25) (see fig.1, cylindrical pole piece 16 or 23 is rotatable about axis defined by shaft 19 or 25.).
The modification of Kennedy does not explicitly teach at least one of the magnetic source comprises a permanent magnet.
However, Suzuki teaches a device (see fig.8) for induction heating metal strip, comprising one or more heaters (rotors 21) including a first magnetic rotor (rotor 21a; see the annotation of fig.8) and a second magnetic rotor (rotor 21b; see the annotation of fig.8), and at least on of first magnetic rotor and the second magnetic rotor comprises a permanent magnet (permanent magnets 24) (See lines 89-90 of translation “in the rotor 21, the permanent magnets 24 are arranged on the outer circumference of the cylinder 23 as a core”)


    PNG
    media_image3.png
    220
    231
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    249
    350
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    279
    733
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace the pole pieces of an induction heating system of the modification of Kennedy with the rotors with permanent magnets of an induction heating system as taught by Suzuki, in order to provide a stronger magnetic field so that improving the induction heating efficiency.

Claims 13 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kennedy and Mauve in view of Baermann (US 3,272,956).
Regarding claim 13, the modification of Kennedy and Mauve does not explicitly teach a sensor positioned to measure a temperature or tension of the metal article; and a controller coupled to the sensor to receive a sensor signal, wherein the controller is coupled to an actuator associated with the magnetic heating apparatus to provide feedback control in response to the sensor signal, wherein the actuator is configured to control magnetic flux passing through the metal article.
However, Baermann teaches a rotating magnet heater (apparatus A) for metal products (conductive strip B), comprising:
a sensor (thermocouples 150, 152) positioned to measure a temperature or tension of the metal article (conductive strip B) (See fig.5, thermocouple 150,152 is capable to measure a temperature of conductive strip B); and
a controller (control device, col.10, limes 12-15) coupled to the sensor to receive a sensor signal (see col.10, limes 12-15 “In opening 88 of the lower drive shaft there is provided a lower support 144 which is connected onto the bracket 142 and has an opening 156 for receiving leads 154 from thermocouples 150, 152. The leads 154 are adapted to be connected onto an appropriate control device which will automatically change the magnetization of magnets 94 when the heat of the strip B varies beyond predetermined limits”), wherein the controller (control device) is coupled to an actuator (magnets 94) associated with the magnetic heating apparatus (apparatus D) to provide feedback control in response to the sensor signal (see col.10, lines 12-15, the control device receives the signal from thermocouples 150,152, and change the magnetization of magnets 94), wherein the actuator (magnets 94) is configured to control magnetic flux passing through the metal article (conductive strip B) (magnetization of magnets 94 is configured to control  magnetic flux passing through conductive strip B)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the heating system of the modification of Kennedy and Mauve with a controller and a sensor for controlling magnetic flux passing through the metal article as taught by Baermann in order to provide a control system for automatically change the magnetization of magnets (col.10, lines 17-18).
                
Regarding claim 32, the modification of Kennedy and Mauve does not explicitly teach an idler roller coupled to a support movable between a first position and a second position, wherein the moving metal strip passes adjacent the one or more heaters of the magnetic heating apparatus when the support is in the first position and wherein the moving metal strip passes distant from the one or more heaters of the magnetic heating apparatus when the support is in the second position.
However, Baermann teaches a rotating magnet heater (apparatus A) for metal products (conductive strip B), comprising:
an idler roller (support roll 234, 236) coupled to a support movable between a first position (left side of the apparatus F) and a second position (right side of the apparatus of F), wherein the moving metal strip (conductive strip B) passes adjacent  one or more heaters of the magnetic heating apparatus (rotors 250, 252 and 254) when the support is in the first position (left side of the apparatus F) and wherein the moving metal strip (conductive strip B) passes distant from the one or more heaters of the magnetic heating apparatus (rotors 250, 252 and 254) when the support is in the second position (right side of the apparatus of F).

    PNG
    media_image6.png
    181
    718
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add and modify the heating system of the modification of Kennedy and Mauve with an idler roller as taught by Baermann in order to provide a structure for facilitating to support and move the metal strip, so that maintain the shape and tension of the metal strip.

Response to Amendment
	With respect to the claim objection, applicant amended claim 5 filed on 10/27/2021, which overcomes the claim objection. Therefore the claim objection is withdrawn.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Applicant does not specifically pointing out how the language of the claims patentably distinguishes them from the references, but traverse there is not motivation to combine the references and hindsight reasoning.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as disclosed in the rejection above, reference Kennedy teaches an induction heating device comprising all claimed limitation in claim 1 except “the first magnetic rotor is laterally positionable with respect to the second magnetic rotor to be laterally offset from a centerline of the metal article by an offset distance”, and reference Mauve teaches an induction heating device comprising two magnetic source positioned laterally positionable with respect to each other to be laterally offset from a centerline. It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify arrangement of the one or more heaters comprising magnetic rotors of Kennedy with the two heater laterally positionable with respect to each other to be laterally offset from a centerline of a flat material to be heated by an offset distance as taught by Mauve, in order to provide independent adjustment for the heater for optimization purposes, with the effect of fine adjustment, in order to obtain as uniform a temperature profile as possible over the width of the flat material (col.2, lines 50-56 of Mauve). Since both reference Kennedy and Mauve teach induction heating devices, wherein induction heating is using rapidly alternating . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since the device of Kennedy and Mauve are induction heater, Mauve teaches the offset argument of the magnetic source has benefit of: providing independent adjustment for the heater for optimization purposes, with the effect of fine adjustment, in order to obtain as uniform a temperature profile as possible over the width of the flat material, one of ordinary skill in the art would made the such modification to Kennedy’s device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CHRIS Q LIU/           Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761